Hall, Justice.
Appellant, former husband, appeals from an order of the Bibb County Superior Court finding him in contempt of court for failure to pay child support and alimony as ordered in a 1968 divorce judgment. The trial court in its order found the arrearage to be some $23,000.
1. Appellant’s argument here that his "Plea in Abatement” filed in the trial court at the beginning of the trial was actually a motion for continuance and should have been so treated, is not supported by the transcript. The motion was not presented in this light to the trial court.
2. The argument that the motion should have been treated as a motion for interlocutory injunction under Code Ann. § 81A-165 (a)(2) is without merit. That section *57further says, as appellant acknowledges, that "This section is not applicable to suits for... alimony.” It is true that this section authorizes the court to make prohibitive or mandatory orders in its discretion; but we do not read this record as supporting appellant’s claim that the court ruled as it did because it was unaware that it had discretion to postpone the contempt action pending the separate determination on the merits of the matter involved in appellant’s plea in abatement.
Argued May 11, 1976
Decided June 8, 1976.
Homer M. Scarborough, Jr., for appellant.
Mincey & Kenmore, Sylvia G. Haywood, David L. Mincey, for appellee.
3. The court did not err in limiting appellant’s cross examination of appellee concerning her income during a certain period of time. He claims here that he sought to impeach her veracity; but he may not do this on an issue irrelevant to the case. Code Ann. § 38-1803; Welborn v. State, 132 Ga. App. 207, 208 (207 SE2d 688) (1974). Appellee’s income from other sources is not relevant to the issues in a contempt action. Smith v. Smith, 224 Ga. 689, 690 (164 SE2d 225) (1968).
4. Appellee’s motion under Code Ann. § 6-1801 for ten percent damages is denied.

Judgment affirmed.


All the Justices concur, except Hill, J., who dissents from Division 4.